SUMMARY ORDER
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court be and it hereby is AFFIRMED.
Defendant-appellant Northville Industries Corp. appeals from a July 24, 2002 judgment of the United States District Court for the Eastern District of New York (Frederic Block, Judge), granting summary judgment to plaintiff-appellee RJE Corp. on its claim against Northville in the amount of $1,653,739.53 plus interest and costs. RJE brought a single claim for breach of contract, alleging that Northville had failed to pay it $1,653,739.53 in insurance proceeds to which RJE was entitled under the parties’ Amendatory Agreement. Both parties moved for summary judgment; the District Court denied Northville’s motion and granted RJE’s. See RJE Corp. v. Northville Indus. Corp., No. 01-CV-2749 (FB), 2002 WL 1396991 (E.D.N.Y. June 25, 2002).
Substantially for the reasons stated by the District Court, we affirm. Northville’s *43principal argument on appeal — that RJE’s right to recover the $1,653,739.53 must be offset against a payment obligation that RJE incurred under the parties’ earlier Purchase Price Adjustment Agreement (“PPAA”) — is belied by the plain language of the Amendatory Agreement. The latter agreement states, “Accordingly, the parties agree that, anything in the [PPAA] to the contrary notwithstanding, ... RJE shall receive the first $1,653,739.53 of Net Insurance Proceeds received by North-ville.” As the District Court concluded, “the parties could not have employed language any clearer or more express ... to override any provision of the PPAA that might have otherwise created a payment obligation.” RJE, 2002 WL 1396991, at *4. Northville acknowledges that it has received more than $1,653,739.53 in insurance proceeds. We agree with the District Court that “[t]he language employed in the Amendatory Agreement is clear and unequivocal,” id., and that RJE is entitled to recover $1,653,739.53 plus interest and costs.
Accordingly, the judgment of the District Court is AFFIRMED.